Title: December [1785]
From: Washington, George
To: 




Thursday 1st. Thermometer at  in the Morning— at Noon and 52 at Night.
White frost, and clear morning—very little wind all day, and that Southerly.
Took the Hounds out before Sun rise and about 8 Oclock, after being upon several drags, or the same drag several times, put up a Fox which the Dogs run very indifferently—being very much dispersed and often at Cold Hunting until about 12 or between that and one when the Scent had got so cold that they could follow it no longer. 3 or 4 of the French Hds. discovered no greater disposition for Hunting today than they did on tuesday last.
Miss Kitty Washington went from this After Breakfast, to Alexandria and Mr. Shaw who with G. Washington went out a Hunting with me meeting her in the Road accompanied her to that place.
In order to try the difference between burning Spermaciti and Tallow Candles—I took one of each—


The
1st.
weighing
3 oz.
10 p[enny] w[eight] 6 g[rams]



2
Ditto
5
2


and lighted them at the same instant. The first burnt 8 hours and 21 Minutes; when, of the latter, their remained 14 penny weight; which continued to burn one hour and a quarter longer, making in all 9 hours & 36 Minutes. By which it appears (as both burnt without flairing) that, estimating Spirmaciti Candles at 3/. pr. lb. & Tallow Candles at 1/. pr. lb. the former is dearer than the latter as 30 is to nearly 13. In other words more than 2¼ dearer.
 


Friday 2d. Thermometer at  in the morning—56 at Noon and 56 at Night.
Colo. & Mrs. Macarty came here to Dinner—as did Colonels Fitzgerald and Gilpin and Mr. Chas. Lee & Doctr. Baker.
Wind Southerly all day—clear & pleasant.


   
   Dr. Baker is probably Dr. William Baker of Alexandria.



 



Saturday 3d. Thermometer at 50 in the Morning—56 at Noon and 61 at Night.
The day very pleasant until the afternoon, when it began to lower. The Wind in the morning was Westerly, & in the Evening Easterly but not much of it.
Employed all day at my writing Table on business of the Potomack Company. Brot. 2 Hounds fm. Colo. McCarty.
George Washington & wife went up to Abingdon after Breakfast.
Doctr. Brown dined here and went away afterwards.
Finished covering my Ice House with dirt, & sodding of it.
 


Sunday 4th. Thermometer at 53 in the Morng. 56 at Noon and 59 at Night.
A thick fog, or rather mist in the morning, without any Wind until about 10 Oclock when it turned to a slow rain—which ceased about Noon and assumed the appearance of fair Weather—but about 4 Oclk. it began to drip again.
Last Night Jno. Alton, an Overseer of mine in the Neck—an old & faithful Servant who had lived with me 30 odd years died of an imposthume in his thigh after lingering for more than 4 Months with it, and being reduced to a mere skeleton—and this evening the wife of Thos. Bishop, another old Servant who had lived with me an equal number of years also died.


   
   Thomas Bishop’s wife, Susanna, had served as midwife for slaves and servants on the Mount Vernon plantations.



 


Monday 5th. Thermometer at  in the Morning—58 at Noon & 58 at Night.
Lowering all day—with very little wind and that Northerly.
It being a good scenting morning I went out with the Hounds (carrying the two had from Colo. McCarty). Run at different two foxes but caught neither. My French Hounds performed better to day; and have afforded hopes of their performing well, when they come to be a little more used to Hunting, and understand more fully the kind of game they are intended to run.
When I returned home, wch. was not until past three Oclock found a Doctr. Baynham here—recommended to me by Colo. Fairfax of England.
George Washington and his Wife returned in the Evening from Abingdon.
My Overseer Fairfax also returned this Evening with Jack Ass, and his Keeper, a Spaniard from Boston.



   
   William Baynham (1749–1814), from Caroline County, Va., was introduced by George W. Fairfax as “a young Gent. of a most worthy character, held in the highest Esteem by all that know him, in Scotland, where he lived many years, prosecuting his Studies in Surgery, also in London, where I understand he was in considerable practice sometime past” (Fairfax to GW, 23 June 1785, DLC:GW). Baynham was returning to his native country after 16 years abroad. He settled in Essex County, where he practiced surgery and medicine, enjoying a national reputation as one of the ablest surgeons in the United States.



 


Tuesday 6th. Thermometer at 52 in the morng. 57 at Noon and 59 at Night.
Morning clear & very pleasant with but little wind. Before Noon it sprang up from the Westward and afterwards became cloudy but the Sun set clear.
Finished getting in the Woods the Posts & railing for the fencing of my paddock.
Made another experiment of the difference in expence between burning Spirmaciti & Tallow Candles which stand thus:
A Tallow Candle weighing 3 oz. 11 py. Wt. burned 5 Hrs. 48 M.
A Spirma Citi Do. weighing 3 oz. 9 P.W. 18 grms. burned 7 Hrs. & 28 M.
Which is an hour and 40 mints. longer than the Tallow Candle & of which when the latter was burnd out there remained 14 penny Wt. 6 grs. Hence, reckoning as in the former instance Tallow at 1/. pr. lb. & Spirma Citi at 3/. pr. lb. the latter is dearer than the former as 31½ is to ten & an half or 
 


Wednesday 7th. Thermometer at 52 in the Morning & 59 at Noon—but removing it afterwards out of the room where the fire was, into the East Entry leading in to my Study, this circumstance with the encrease of the cold fell the Mercury to 42.
Morning clear calm & pleast.; but the wind coming out violently from the No. West about half after eight Oclock, it turned cold & uncomfortable.
Doctr. Baynham went away after breakfast.
Sent Mr. Shaw to Alexandria, to discharge Lieutt. Governor Cushings draft on me for 300 Silver Dollars in favor of Mr.  the Order being in the hands of Mr. Tayler—and to do other business.
Took away the supports to the Arch over my Ice house.


   
   cushings draft: This was for money that Gov. Thomas Cushing had expended for the care of the Spanish jackass after its arrival in Boston and

before GW’s overseer arrived to take it to Mount Vernon (see entry for 26 Oct. 1785). Cushing wrote that he had “at present taken the liberty to draw a sett of bills of exchange dated November 16th. 1785 for the sum of three hundred dollars in favour of Messrs. Isaac & William Smith merchants of this Town or their order, payable at sight” (Thomas Cushing to GW, 16 Nov. 1785, DLC:GW).



   
   mr. tayler: probably Jesse Taylor, Sr., a Belfast merchant who immigrated to America in 1779. He had a store in Alexandria which dealt in imported goods (Va. Journal, 3 June 1784; BROCKETTF. L. Brockett. The Lodge of Washington. A History of the Alexandria Washington Lodge, No. 22, A.F. and A.M. of Alexandria, Va., 1783-1876. Alexandria, Va., 1876., 95).



 


Thursday 8th. Thermometer at 30 in the Morning—38 at Noon and  at Night.
Wind to the Eastward of North, in the Morning, and Cold—ground hard frozen. Afterwards it died away in a great Measure and Shifted more to the westward backing.
Finished removing the Earth for covering of, and the way in to my Ice House. And again set the People to taking up & planting small Pines in the Wilderness on the Right of the lawn.
Also sent to Colo. Masons Quarter, and got young Crab trees for the Shrubberies—but not getting them home in time to plant, the Roots were buried until they could be planted in the places designed for them to morrow or &ca.
Captn. Sullivan, of a Ship at Alexandria, agreeably to my request, came here to dinner, to interpret between me and the Spaniard who had the care of the Jack Ass sent me. My questions, & his Answers respecting the Jack, are committed to writing. Captn. Sullivan returned after dinner & Captn. Fairley of New York came here in the afternoon.


   
   Capt. Giles Sullivan’s ship Union was lying in Alexandria harbor awaiting a cargo of tobacco for L’Orient (Va. Journal, 24 Nov. 1785). Sullivan was connected with the firm of Hooe & Harrison in Alexandria.



   
   captn. fairley: James Fairlie (d. 1830), a major and aide-de-camp to Baron von Steuben during the Revolution, had brought GW letters from Alexander Hamilton (25 Nov. 1785, DLC:GW) and Henry Knox (22 Nov. 1785, DLC:GW). Hamilton requested GW’s help in getting financial relief through Congress for Steuben, whose affairs were in serious difficulties. He also, as did Knox, informed GW of problems in getting the state chapters of the Society of the Cincinnati to accept the recommendations of the general meeting held at Philadelphia on 12 May 1784. These recommendations had been designed to quiet the widespread fear and criticism of the society.



 


Friday 9th. Thermometer at 36 in the Morning—39 at Noon and  at Night.
Not much wind—thick and Misting all day. Towards Night it began to rain fast & continued to do so until day.

Planted the Crab trees which were brought home yesterday and more young pines.
 


Saturday 10th. Thermometer at 36 in the Morning—38 at Noon and 40 at Night.
Little or no wind all day but thick and Mizling as yesterday till Night when it began to rain fast again.
Opened a drain into the Shoar that goes from the Cellers, to receive the water from the Gutters, and spout from the House top that it may be carried of under ground.
Flooring the Ice House. Preparing with the Negros for Killing Hogs on Monday.


   
   shoar: shore, an open sewer or drainage ditch.



 


Sunday 11th. Thermometer at 38 in the Morng. 50 at Noon and 58 at Night.
A heavy mist all day with little or no wind. At or before dusk it began to rain fast and about 9 at Night it cleared with a puff of Wind from the Southward and the Moon & Stars appeared.
Mr. Wilson, Mr. Sanderson and a Mr. Hugh Mitchel dined here and went away in the afternoon.


   
   Hugh Mitchell is probably a member of the large Mitchell family of Maryland, whose members were intermarried with the Hansons and Jenifers. A Hugh Mitchell was listed as a juror in Fairfax Court in 1786 (Fairfax County Order Book, 1783–88, 277, Vi Microfilm). In 1790 there was a Hugh Mitchel living in Anne Arundel County, Md. (HEADS OF FAMILIES, MD.Heads of Families at the First Census of the United States Taken in the Year 1790: Maryland. 1907. Reprint. Baltimore, 1965., 12).



 


Monday 12th. Thermometer at  in the Morning— at Noon and 58 at Night.
Morning cloudy and soft without any wind. In the Evening it began to Mizzle, and after dark to rain fast and continued to do so until I went to bed and how much longer I know not.
Majr. Farlie went away before breakfast, with 251 Diplomas which I had signed for the Members of the Cincinnati of the State of New York, at the request of General McDougall Presedent of that Society.
After an early breakfast George Washington, Mr. Shaw & my self went into the woods back of Muddy hole Plantation a hunting and were joined by Mr. Lund Washington and Mr. William Peake. About half after ten Oclock (being first plagued with the Dogs running Hogs) We found a fox near Colo. Masons Plantation on little Hunting Creek (West fork) having followed on his

Drag more than half a Mile; and run him with Eight Dogs (the other 4 getting, as was supposed, after a second Fox) close and well for an hour—When the Dogs came to a fault, and to cold Hunting until 20 Minutes after 12 When being joined by the missing Dogs they put him up a fresh and in about 50 Minutes killed [him] up in an open field of Colo. Mason’s—every rider & every Dog being present at the death.
   
   Two Hounds which were lent, and sent to me yesterday by Mr. Chichester—viz.—a Dog named Rattler, & a Bitch named Juno—behaved very well. My French Dogs also come on—all, except the Bitch which raized Puppies, running constantly whilst the Scent was hot.
Mr. Peak & Lund Washington came home to dinner with us.


   
   Alexander McDougall (1732–1786), a Scottish emigrant, was a prosperous New York merchant. He had been a leading radical in New York before

the Revolution, and became a brigadier and major general in the Continental Army. He served in the Continental Congress in 1781–82, 1784–85 and was president of the New York chapter of the Society of the Cincinnati from its organization until his death.



 


Tuesday 13th. Thermometer at  in the Morng. 47 at Noon and  at Night.
Wind Westerly, fresh, & air turning cold. Flying Clouds all day, but clear at Night, and still.
Finished killing my Hogs—The Number & weight of which are as follow.



No.
Wt.


River Plantn.
44
6814


Dogue run Do.
28
4003


Muddy hole Do.
30
3638


Ferry—Do.
26
2930


Total
128
17385


Out of the above Thos. Bishop & Thos. Green are each to have 500. Hezekiah Fairfax has had 480 & Morris 416 and Davy 414—leaving for family use 15075 lbs. which with 4 Hogs killed for early Bacon (in October) Weighing 810 lbs. make in all 15,885 lbs. laid up for the consumption of my Table—use of my People—and the poor who are distressed for it.
Mr. Baldwin, formerly a Chaplain in the Army from Connecticut—now a Lawyer in the state of Georgia called here on his way to the last but would not stay [to] dinner.
A Mr. Douglas came here to rent my Land on Difficult run for which I asked him £50 pr. Ann. and to which he is to give an Answer after consulting his Brothers in Alexanda.

   
   
   Thomas Green, overseer of the plantation carpenters, was working at Mount Vernon as a joiner by Jan. 1783 and stayed until late 1794. He was a drunken incompetent, and although GW often threatened to fire him, his compassion for the man’s family restrained him. Green finally ran away or was fired and left his wife Sarah (Sally), daughter of GW’s old servant, Thomas Bishop, and several small children destitute (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 170, 209, 239, 243, 252, 279, 350; THANEElswyth Thane. Potomac Squire. New York, 1963., 246, 328–30).



   
   Morris and Davy, two of GW’s slaves, were at this time in charge of Dogue Run and Muddy Hole farms, respectively.



   
   Abraham Baldwin (1754–1807) was a tutor at Yale during the early years of the Revolution and then served as chaplain of the 2nd Connecticut Regiment. He later studied law and in 1784 settled in Georgia where he became a member of the Georgia Commons House of Assembly. He was influential in setting up an educational system in Georgia and was the first president of Franklin College (later the University of Georgia). Baldwin was a member of the Continental Congress 1785, 1787–88, and of the Federal

Convention in 1787. He was in the United States House of Representatives 1789–99 and the United States Senate 1799–1807. He was undoubtedly on his way home from the Continental Congress at this time.



   
   mr. douglas: This may have been Hugh Douglass (Douglas) of Garrallan in Loudoun County (WISEJennings Cropper Wise. Col. John Wise of England and Virginia (1617–1695): His Ancestors and Descendants. Richmond, Va., 1918., 292–96). GW’s 300–acre tract on Difficult Run in Loudoun County was of value chiefly for its location at Difficult Bridge on the road from Alexandria to Leesburg and Winchester (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 37:295).



 


Wednesday 14th. Thermometer at 36 in the Morng.  at Noon and 42 at Night.
Morning and day clear & pleasant—wind at So. East. Ground a little froze in the Morning.
Mr. George Washington and his Wife set off to visit her friends in New Kent &ca.—Mr. Bassetts Carriage & Horses having come up for them on Sunday Night last.
Rid to the Ferry Plantn. The Mill, and Dogue run Plantation and went & came by the place (in front of the Ho[use]) where Muddy hole [people] were at Work.
 


Thursday 15th. Thermometer at 40 in the Morng. 45 at Noon and  at Night.
Moderate & clear all the fore part of the day with the Wind at So. East, but not fresh. In the Afternoon it began to lower—at Dusk turned very cloudy and in the Night set in to a constant rain.
Mr. Shaw went up to Alexandria, after dinner, to a Ball I presume. And in the Evening Joseph Winzor & Willm. Kirchwall 2 of my tenants from Frederick came in & stayed all Night.

   
   
   tenants from FREDERICKMillard Milburn Rice. New Facts and Old Families: From the Records of Frederick County, Maryland. Redwood City, Calif., 1976.: GW had bought two lots totaling about 570 acres at George Mercer’s 1774 sale of a 6,500–acre tract in Frederick County. The land, now in Clarke County, was on the Shenandoah River near the present town of Berryville. Late in 1784 Joseph Windsor of Maryland bargained with Edward Snickers, who was acting as GW’s agent in the matter, for a 14–year lease on 172 acres of the land. Although GW preferred a shorter lease, he honored Snickers’s agreement with Windsor for a lease commencing 1 Jan. 1785 and ending 31 Dec. 1798, at a rent of £17 4s. per year. William Kirchwall’s (Kercheval) lease for 172 acres was for 13 years, commencing 1 Jan. 1786 and ending 31 Dec. 1798 at a rental of £17 6s. per year. Both men had their rent increased slightly after the 1789 resurvey, when their farms were discovered to total 174½ acres each (CHAPPELEAR [3]Curtis Chappelear. “Early Landowners in the Benjamin Harrison and Robert Carter Nicholas Tracts.” Proceedings of the Clarke County Historical Association 7 (1947): 33–48., 33–36; GW to Battaile Muse, 28 July 1785, DLC:GW; GW’s rental accounts, 1788–90 and 1791, ViMtvL).



 


Friday 16th. Thermometer at 50 in the Morng. 56 at Noon and 56 at Night.
Rainy Morning and an Easterly wind, but not much of it.

Drizzling all day and towards Night it began to rain again and threatned a wet Night. Very light wind all day.
Before dinner Joseph Hickman, another of my Tenants from Frederick came in, to whom and those that came yesterday and  Williams, I passed Leases for the Land on which they live. All went away after it.
Mr. Shaw returned before dinner from Alexandria.

	
   
   Joseph Hickman and John Williams seem to have been living on GW’s Frederick lands before the leases were made out. Both were given 14–year leases, retroactive from 1 Jan. 1785 to 31 Dec. 1798. Hickman’s tenement was 116 acres, for which he paid £11 12s. per year. Williams leased 100 acres for £10. GW wrote his rental agent, Battaile Muse, on this day, instructing Muse to use his own judgment in making decisions about whether the tenants were complying with the terms of the leases. Since Williams did not come to Mount Vernon on this day, GW sent his lease to Muse for completion. GW also requested that Muse send him a list of his tenants, with an account of the lots they leased, the rents due, and the amounts paid (GW to Muse, 28 July and 16 Dec. 1785, DLC:GW; CHAPPELEAR [3]Curtis Chappelear. “Early Landowners in the Benjamin Harrison and Robert Carter Nicholas Tracts.” Proceedings of the Clarke County Historical Association 7 (1947): 33–48., 33–36; GW’s rental accounts, 1788–90 and 1791, ViMtvL).



 


Saturday 17th. Thermometer at 56 in the Morng.  at Noon and  at Night.
Rainy Morning, wind though not fresh at No. West which afterwards more to the No. & East & continued raining off & on all day.
Went to Alexandria to meet the Trustees of the Academy in that place and offered to vest in the hands of the said Trustees, when they are permanently established by Charter, the Sum of One thousand pounds, the Interest of which only, to be applied towards the establishment of a charity School for the education of Orphan and other poor Children—which offer was accepted. Returned again in the Evening—Roads remarkably wet & bad.


   
   GW wrote the trustees: “It is not in my power at this time to advance the above sum; but that a measure which may be productive of good may not be delayed—I will until my death, or until it shall be more convenient for my Estate to advance the principal, pay the interest thereof (to wit, Fifty pounds) annually” (GW to Trustees of the Alexandria Academy, 17 Dec. 1785, DLC:GW). In his will, GW left 20 shares of stock in the Bank of Alexandria, valued at $4,000, to fulfill this promise. The charity school was incorporated as an integral part of the academy, to be governed by the same board of trustees. In 1786 there were 20 charity children attending the school.



 


Sunday 18th. Thermometer at 44 in the Morning—54 at Noon and 52 at Night.

Morning perfectly clear & pleasant, with but little wind and continued so through the day. Serene moderate and pleasant.
 


Monday 19th. Thermometer at 42 in the Morng. 56 at Noon and 52 at Night.
Calm and pleasant all day, especially in the Morning. Towards evening the wind, though very little of it, came from the Eastward & the weather lowered.
Rid to the Mill, and to Dogue run Plantation. Took the Hounds with me, and in the Pincushion found a fox, which the Dogs run very well for an hour—after which, coming to a fault—they took (as I presume) the heel, & in Muddy hole found a fresh Fox, which was only run by part of the Dogs. The others did not seem inclined to hunt.
Davy a Mulatto Man who has for many years looked after my Muddy hole Plantation, went into the Neck to take cha[rge] of the River Plantation in the room of Jno. Alton deceased. And Will (Son of Doll) was sent to Muddy hole as an Overseer in his place.
Both my Mills stopped & repairing.


   
   the pincushion: The Devil’s Pincushion, or Mother Minton’s Pincushion, was a large rock near the Alexandria-Colchester road about halfway between Dogue Run and Little Hunting Creek. The land around the rock was called the Pincushion (MUIRDorothy Troth Muir. Potomac Interlude: The Story of Woodlawn Mansion and the Mount Vernon Neighborhood, 1846–1943. Washington, D.C., 1943., 51–52).



 


Tuesday 20th. Thermometer at 42 in the Morng. 47 at Night and 45 at Noon.
Morning tolerably clear; but a red sky at the place of the Suns rising (which is an indication of dirty weather) and the wind (tho not fresh) at No. East. The day continued tolerably clear and pleasant, until the Evening when it began to lower.
Dispatched at his own reqt. the Spaniard who had the cha[rge] of my Jack from Spain. Sent him with Mr. Shaw to Alexandria to go in the Stage to New York.
Brought some Carts and Cutters from my Plantations to assist in laying in a Stock of Fire wood for Christmas.
Mr. Shaw returned in the evening accompanied by my Nephew Ferdinando Washington.


   
   the spaniard: Pedro Tellez, who had accompanied the Spanish jackass to Mount Vernon (see entry for 26 Oct. 1785), had asked to return to Spain by way of New York, where he would see the Spanish minister, Don Diego de Gardoqui. He refused any payment from GW, asserting that he was being paid by the king, but GW did prevail upon him to take £21 “as an acknowledgment

of the obligation I am under to him, for his care of the animal on which I set the highest value” (GW to Francisco Rendon, 19 Dec. 1785, DLC:GW; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 205). GW also gave the Spaniard two certificates. One, for the benefit of the king, acknowledged Tellez’s care and attention to the animal; the other, addressed to the public at large, identified Tellez and solicited aid in his behalf: “Not being able to speak any other language than that of his native tongue, it is requested as a favor of the good people on the road to assist & direct him properly” (19 Dec. 1785, DLC:GW).



   
   Ferdinand, or Ferdinando, Washington (1767–1788) was the oldest son of GW’s brother Samuel and Anne Steptoe Washington. In 1783 GW had written his brother John Augustine about the possibility of a berth in the navy or on a merchant ship for their nephew but nothing seems to have come of this inquiry. Ferdinand, by extravagance and bad conduct, incurred GW’s displeasure, and GW later refused to assist in settling the young man’s estate (GW to Robert Chambers, 28 Jan. 1789, DLC:GW).



 


Wednesday 21st. Thermometer at 44 in the Morning—44 at Noon and 46 at Night.
Lowering all day with but little Wind and that Easterly.
Mr. Danl. Dulany (son of Danl.) Mr. Benja. Dulany, Messrs. Saml. & Thos. Hanson, Mr. Philp. Alexander, and a Mr. Mounsher came here to Dinner and Stayed all Night.
Finished measuring my Corn at the several Plantations, which stand thus.


River Plantation viz.
Barrels



Large end of Corn Ho[use]
203



Small end of Ditto.
135



Fatting Hogs have eat
44



For Mrs. Alton
  6





388


Muddy hole Plantn. viz.




In the Corn House
112



Given to the fattg. Hogs
 28





140


Dogue Run Plantn. viz.




In Corn House
85



Given to the Hogs
 30





75


Ferry Plantation—viz.




In the Corn House
85



Fatting Hogs
28



Overseers Share
 14





127


Total

730



Deduct




Corn already expd. on Hogs
130



Overseers Shares
 20





150


Remaining for all my purps., only

580




   
   Daniel Dulany, Jr. (1750–1824), had come back to America to try to settle problems arising from the confiscation of his family’s estates during the Revolution. He sailed for England a few months later, never to return to his native land.



   
   This Alexander was either Philip Alexander (died c.1790), son of Gerard Alexander (d. 1761), of the “Robert” Alexanders, or Philip Alexander (b. 1742), son of Philip Alexander of the “Philip” branch. The second Philip served Fairfax County on the committee of safety (1774) and in the House of Delegates (1777).



 


[Thursday 22d.] Went a Fox hunting with the Gentlemen who came here yesterday—together with Ferdinando Washington and Mr. Shaw, after a very early breakfast. Found a Fox just back of Muddy hole Plantation and after a Chase of an hour and a quarter with my Dogs, & eight couple of Doctor Smiths (brought by Mr. Phil. Alexander) we put him into a hollow tree, in which we fastned him, and in the Pincushion put up another Fox which in an hour & 13 Minutes was killed. We then after allowing the Fox in the hole half an hour put the Dogs upon his Tracks & in half a Mile he took to another hollow tree and was again put out of it but he did not go 600 yards before he had recourse to the same shift. Finding therefore that he was a conquered Fox we took the Dogs off and all came home to Dinner except Mr. Danl. Dulany who left us in the Field after the first Fox was Treed. Lund Washington came home with us to dinner.
Doctr. Brown who had been sent for to Philip Bateman came to Dinner and returned afterwards as did all the Gentlemen except the two Mr. Hansons and Mr. Alexander.
The Morning of this day indeed all the forenoon was very lowering but the Evening was clear & very pleasant.


   
   Lund Washington by this time was winding up his long tenure as manager at Mount Vernon. He had told GW in November that he wished to leave his employment as soon as convenient, and by 20 Dec., GW had made definite arrangements for the change. “Having come to a fixed determination . . . to attend to the business of my plantations; and having enquired of Geo: [Augustine] Washington how far it would be agreeable to him & his wife to make this place a permanent residence, (for before it was only considered as their temporary abode, until some plan could be settled for them) & finding it to comport with their inclinations, I now inform you that it will be in my power to comply with your wishes with less inconvenience than

appeared when you first proposed to leave my employment” (DLC:GW). GW did request that Lund continue to help with the mill and some business matters until George Augustine Washington became familiar with these. “Nothing else occurs to me at this time in which it is essential to give you any trouble after the present year; for if I should not be able to visit the plantations as often as I could wish . . . I am resolved that an account of the stock & every occurence that happens in the course of the week shall be minutely detailed to me every saturday. Matters cannot go much out of sorts in that time without a seasonable remedy” (GW to Lund Washington, 20 Nov. and 20 Dec. 1785, DLC:GW).



 


Friday 23d. Thermometer at  in the Morng. 44 at Noon and 42 at Night.
Morning cloudy, with the Wind at West; which shifting to the No. Et. produced strong, and encreasing appearances of falling weather before the Evening.
Went out with the two Mr. Hansons & Mr. Alexander, when they set out on their return after breakfast, with the Dogs; just to try if we could touch on a Fox as we went along the Road—they homewards and I to my Plantation in the Neck. This we did, but the Scent being Cold, and seeing no great prospect of making it out the Dogs were taken off and the Gentlemen Went home and I to Muddy hole Plantation instead of the Neck—it being too late to go to, and return from the former before Dinner.
 


Saturday 24th. Thermometer at 38 in the Morng. 34 at Night and 36 at Noon.
Wind at No. East with rain in the Morning (a good deal of wch. appeared to have fallen in the Night). About 10 Oclock it began to Snow & continued to do so untill about 2 Oclock when it ceased—just covering the ground the Snow being wet.
 


Sunday 25th. Thermometer at 34 in the Morng. 42 at Noon and 42 at Night.
Morning perfectly clear and fine without Wind. About 9 Oclock it sprung up from the Southward and blew fresh with various appearances of weather sometimes much like rain & then clearing. At Night the Wind Shifted to the Westward and before Morning got to No. West blowing hard all the while.
Count Castiglioni, Colo. Ball, and Mr. Willm. Hunter came here to dinner—the last of whom returned to Alexandria afterwards.


   
   Count Luigi Castiglioni (1757–1832) of Milan, a student of natural sciences, arrived in America in May 1785 and spent two years traveling throughout

the states, studying various aspects of American life, especially the political institutions and the flora and fauna. He was a great admirer of GW and an impartial observer of American life. His Viaggio negli Stati Uniti dell’ America Settentrionale was published in Milan in 1790.



   
   Burgess Ball (1749–1800), formerly of Lancaster County, served in various Virginia regiments throughout most of the Revolution, retiring in 1781 as a lieutenant colonel. He was at this time married to Frances Washington (1763–1815), sister of George Augustine Washington, and was living in Spotsylvania County.



 


Monday 26th. Thermometer at 32 in the Morning—40 at Noon and 38 at Night.
Clear and cold in the Morning with the wind high at No. West which moderated a little towards Night.
 


Tuesday 27th. Thermometer at 38 in the Morning—44 at Noon and  at Night.
Clear with the wind very high from the Southward until the Evening when it shifted to the Westward & blew equally hard but did not get to be very cold.
 


Wednesday 28th. Thermometer at 36 in the Morning—38 at Noon and  at Night.
Colo. Ball went away yesterday, after breakfast—tho’ it was unnoticed in the occurrances of the day.
Wind exceedingly high from the No. West & clear.
A Mr. Israel Jenny of Loudoun County came here in the Afternoon, respecting some Land which he has been endeavouring to obtain under an idea of its being waste, but which he finds to be within the lines of my Chattin run tract in Fauquier County, though claimed by Mr. Robert Scott who has put a Tenant upon it of the name of Jesse Hitt, who has now been upon it three years and thereafter to pay Rent.
Mr. Muse my Collector to be written to on this Subject as also concerning my Land in Ashbys Bend part of wch. is claimed by Mr. Landon Carter.


   
   Israel Janney (died c.1823) was a son of Jacob Janney (d. 1786) of Loudoun County. He was interested in agricultural experimentation and was a pioneer in the use of gypsum (plaster of paris) to improve his lands.



   
   GW’s Chattins Run tract in Fauquier County was on the eastern slope of the Blue Ridge near Rector Town. The land in question amounted to 170–80 acres, and the suit brought against GW by Robert Scott ran on for years and was still unsettled in 1791. For further details of the dispute, see GW to Battaile Muse, 5 Jan. and 4 Feb. 1786, Muse to GW, 7 Feb., 21 Mar. 1789,

22 Aug. 1791, DLC:GW. GW’s Ashby’s Bent land, amounting to approximately 2,500 acres, was located in both Fauquier and Loudoun counties on the eastern slopes of the Blue Ridge. Both this and the Chattins Run land was subdivided into small farms, or tenements, of about 100–200 acres each, which were rented out for periods of time varying from ten years to three lives.



   
   It is uncertain which of the three Landon Carters then living in Virginia claimed the Ashby’s Bent land.



 


Thursday 29th. Thermometer at 29 in the Morning— at Noon and 40 at Night.
Morning clear with very little wind and that from the South. Pleasand all day until the evening when it began to lower and about eight at Night set in to raining with a strong Southerly wind wch. continued through the Night.
Count Castiglioni went away after breakfast, on his tour to the Southward.
Mr. Jenny also left this at the same time.
After which I went to my Dogue run Plantation to measure, with a view to new model, the Fields at that place. Did not return until dark nor finish my Survey.
Mr. Shaw went to Alexandria to the Assembly.
 


Friday 30th. Thermometer at 46 in the [morning]— at Noon and  at Night.
A good deal of rain fell in the Night which ceased about day break but the Wind from the Southward continued to blow very hard all day with flying Clouds.
Went to Dogue run again to compleat my Surveys of the Fields which I did about 2 Oclock and upon my r[e]turn
Found Miss Sally Ramsay Miss Kitty Washington—Mr. Porter and Doctr. Craik Junr. here.
Mr. Shaw also returned from Alexandria before Dinner.
 


Saturday 31st. Thermometer at  in the Morning— at Noon and 37 at Night.
A Raw Wind from the Eastwd. blew in the forenoon. Afternoon Calm, but chilly with appearances now & then of a change in the weather.
Rid to my Plantations in the Neck Muddy hole, and Ferry. George Steptoe Washington came here to dinner and after it went away the Company that came yesterday.
Landed 230 Bushels of Oats today from an Eastern shore Vessel

and by her had brought from Alexandria the Pictures drawn by Mr. Pine of Fanny Bassett now Washington and the young Custis.


   
   bushels of oats: GW’s Indian corn crop for 1785 was very poor and did “not amount to one third of what I made last year; which is insufficient to feed my negroes, much more to afford support for my Horses” (GW to David Stuart, 24 Dec. 1785, DLC:GW). He was forced to buy grain to supplement his own supply.



